                                                                              E-FILED
                                                  Thursday, 27 June, 2019 01:13:51 PM
                                                         Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

DANIEL R. LOZIER, II,           )
                                )
     Plaintiff,                 )
                                )
     v.                         )     No. 3:18-cv-3077
                                )
QUINCY UNIVERSITY               )
CORPORATION and                 )
BRIAN HOLZGRAFE,                )
                                )
     Defendants.                )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion for Leave to File

Counterclaims Against Plaintiff and to File Third-Party Complaint

Against Cindy Lozier (d/e 45) filed by Defendant Brian Holzgrafe.

The Motion is GRANTED IN PART and DENIED IN PART. The Court

grants Holzgrafe leave to amend his Answer to add counterclaims

for defamation and false light/invasion of privacy against Plaintiff.

The Court denies Holzgrafe leave to file a third-party complaint

against Cindy Lozier.




                             Page 1 of 12
                           I. BACKGROUND

     In April 2018, Plaintiff, Daniel R. Lozier II, filed a twelve-count

Complaint against Quincy University Corporation; Brian Holzgrafe,

the Head Tennis Coach, and other administrators at the University.

Plaintiff alleged violations of federal and state law arising out of the

allegedly hostile and retaliatory responses by defendants to

Plaintiff’s participation in an April 2017 Title IX investigation into

sexual harassment allegations against Holzgrafe. Following a

motion to dismiss, three claims remain against Holzgrafe: (1) Count

III, intentional infliction of emotional distress, alleging that

Holzgrafe engaged in extreme and outrageous conduct toward

Plaintiff; (2) Count VIII, public disclosure of private facts, alleging

that Holzgrafe communicated Plaintiff’s personal and confidential

medical information to other members of the tennis program; and

(3) Count IX, false light, alleging Holzgrafe falsely indicated that

Plaintiff was the source of the information that resulted in the Title

IX investigation.1




1Nine counts remain against Quincy University. The Court dismissed the
claims against the other defendants.
                              Page 2 of 12
     On March 8, 2019, Holzgrafe filed an Answer and Affirmative

Defenses (d/e 34). On May 3, 2019, Holzgrafe filed a Motion for

Leave to File Counterclaims Against Plaintiff and to File Third-Party

Complaint Against Cindy Lozier (d/e 45). Holzgrafe seeks leave to

bring defamation and false light/invasion of privacy claims against

Plaintiff and his mother, Cindy Lozier, that arise out of the same

transaction or occurrence or same case or controversy that is the

subject of Plaintiff’s claim. Holzgrafe asserts that the Court has

supplemental jurisdiction of the claims pursuant to 28 U.S.C.

§1367.

     The proposed defamation claims allege that, in early April

2017, Plaintiff knowingly and intentionally made false allegations

against Holzgrafe to Plaintiff’s mother, Cindy Lozier, and at least

two student-athletes. Holzgrafe alleges that Plaintiff falsely stated

that Holzgrafe had sexual relations with a female student tennis

player, that another female student tennis player left the program

because of inappropriate advances made by Holzgrafe, and that

Holzgrafe had a history of sexual misconduct with other female

tennis players. On or about April 8, 2017, Cindy Lozier repeated

the false statements to one or more other Quincy University student
                             Page 3 of 12
tennis players and other tennis players. Cindy Lozier also claimed

that Holzgrafe would be out as Head Tennis Coach within two

weeks.

     The false light/invasion of privacy claims allege that Plaintiff’s

and Cindy Lozier’s actions of publishing false statements put

Holzgrafe in a false light in the public and his profession as an

adulterer and predator of young women under his charge as Head

Tennis Coach at Quincy University. See proposed Counterclaim

against Plaintiff (d/e 45-1); proposed Third Party Complaint against

Cindy Lozier (d/e 45-2).

                            II. ANALYSIS

A.   The Court Grants Defendant Holzgrafe Leave to Amend his
     Answer and Assert the Counterclaims Against Plaintiff

     Holzgrafe seeks leave to file the defamation and false

light/invasion of privacy counterclaims against Plaintiff. The

proposed counterclaim specifically states that the claims are not

barred by the applicable statute of limitations pursuant to 735 ILCS

5/13-207, the Illinois savings provision.

     Rule 13(a) of the Federal Rules of Civil Procedure provides that

a pleading must state any counterclaim the pleader has against the


                             Page 4 of 12
opposing party if the claim arises out of the transaction or

occurrence that is the subject of the opposing party’s claim and

does not require adding another party over whom the court cannot

acquire jurisdiction. Fed. R. Civ. P. 13(a). Leave to amend a

pleading to add a counterclaim is governed by Rule 15 of the Rules

of Civil Procedure. See McCoy v. Iberdrola Renewables, Inc., 760

F.3d 674, 684 (7th Cir. 2014) (applying Rule 15 to review the denial

of a motion for leave to amend third-party counterclaims); Fed. R.

Civ. P. 15, Advisory Committee Notes, 2009 Amendment

(“Abrogation of Rule 13(f) establishes Rule 15 as the sole rule

governing the amendment of a pleading to add a counterclaim.”).

     Leave should be freely given when justice so requires. Fed. R.

Civ. P. 15(a)(2). A court may deny leave for various reasons,

including futility, undue delay, and prejudice. See Kreg

Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 417 (7th Cir.

2019); McCoy, 760 F.3d at 684, 687 (also noting that the

underlying concern with undue delay “is the prejudice to the

defendant rather than simple passage of time”).

     Plaintiff objects to Holzgrafe’s motion for leave to file the

counterclaims. Plaintiff argues that the counterclaims are futile
                             Page 5 of 12
because the claims are barred by the statute of limitations. Plaintiff

also asserts that Holzgrafe failed to timely assert his counterclaims

and granting leave would be unfair to Plaintiff.

      Plaintiff first argues that Holzgrafe’s allegations make it clear

that the counterclaims are barred by the one-year statute of

limitations applicable to defamation and false light claims. 735

ILCS 5/13-201 (“Actions for slander, libel or for publication of

matter violating the right to privacy, shall be commenced within one

year next after the cause of action accrued.”); Ludlow v.

Northwestern Univ., 79 F. Supp. 3d 824, 841 (N.D. Ill. 2015) (noting

that one-year statute of limitation applied to defamation and false

light claims). Plaintiff argues that the Illinois savings provision, 735

ILCS 5/13-207, does not apply to counterclaims for which the

statute has already expired.2

      Section 13-207 is specifically designed to allow a defendant to

bring a counterclaim after the statute of limitations has elapsed:

      A defendant may plead a set-off or counterclaim barred
      by the statute of limitations, while held and owned by
      him or her, to any action, the cause of which was owned


2Plaintiff also argued that the discovery rule does not apply to extend the
statute of limitations. Holzgrafe clarified in his Reply that he was not relying
on the discovery rule for his counterclaims against Plaintiff.
                                 Page 6 of 12
     by the plaintiff or person under whom he or she claims,
     before such set-off or counterclaim was so barred, and
     not otherwise.

735 ILCS 5/13-207. That is, “a defendant in a lawsuit may bring a

counterclaim after the period authorized in the applicable statute of

limitations has elapsed, as long as the plaintiff’s claim arose before

the cause of action brought as a counterclaim was barred.”

Bethlehem Steel Corp. v. Chicago E. Corp., 863 F.2d 508, 511 (7th

Cir. 1988); cf. Beneficial Ill., Inc. v. Parker, 2016 IL App (1st)

160186 (2016) (finding section 13-207 did not save the

counterclaim where the statute of limitations for the counterclaim

expired on July 9, 2008 and the plaintiff’s cause of action arose in

October 2008, when the defendant failed to make the required

payment).

     The purpose of section 13-207 is to prevent plaintiffs from

intentionally filing their claims as late as possible so as to preclude

a defendant a “reasonable opportunity” to file a counterclaim within

the limitation period. Barragan v. Casco Design Corp., 216 Ill.2d

435, 446-47 (2005) (also noting that the statute recognizes that

some litigants may refrain from filing a lawsuit until after a claim is

filed against them); see also Bethlehem, 863 F.2d at 512 (noting
                              Page 7 of 12
that the plaintiff “correctly observes that the theory behind

paragraph 13-207 is that a plaintiff who files a claim waives the

protection of the statute of limitations applicable to any

counterclaims the defendant might possess.”). The statute applies,

however, even “in situations the drafters likely did not foresee.” MJ

& Partners Restaurant Ltd. P’ship v. Zadikoff, 126 F. Supp. 2d

1130, 1135 (N.D. Ill. 1999) (applying section 13-207 even where the

plaintiff “did not engage in the sort of devious behavior lawmakers

may have had in mind when enacting section 5/13-207”).

     Here, Plaintiff’s claims arose before the limitation period for

Holzgrafe’s defamation and false light/invasion of privacy claims

elapsed. Plaintiff’s claims arose between April 2017 when he

participated in the Title IX investigation and the end of the

semester—May 2017—during which time Quincy University

purportedly retaliated against Plaintiff and Holzgrafe engaged in the

conduct of which Plaintiff complains. The limitation period on

Holzgrafe’s counterclaims expired in April 2018, one year after the

alleged statements by Plaintiff were made. Because Plaintiff’s

claims arose before Holzgrafe’s counterclaims were time-barred in



                             Page 8 of 12
April 2018, the defamation and false light/invasion of privacy

counterclaims are timely under section 13-207.

      Plaintiff also argues that Holzgrafe was required to file the

counterclaims when he filed his Answer. Plaintiff asserts that

allowing Holzgrafe to assert the counterclaims at this stage of the

proceedings and under these circumstances would be unfair to

Plaintiff.

      Defendant filed his Answer on March 8, 2019 and sought leave

to file counterclaims on May 3, 2019. The Court finds that this

two-month delay is not so great as to warrant denying Defendant

leave to file. See, e.g., McCoy, 760 F.3d at 687 (affirming denial of

leave to amend a counterclaim based on undue delay where the

party sought leave 20 months after being made a party to the suit

and six months after dismissal of the original counterclaims).

Moreover, the case is still in the early stages, and discovery does

not close until March 1, 2020. Granting Defendant leave under

these circumstances would not be unfair to or prejudice Plaintiff.

Therefore, the Court grants Holzgrafe leave to file an amended

Answer that includes counterclaims against Plaintiff for defamation

and false light/invasion of privacy.
                             Page 9 of 12
B.   Holzgrafe’s Motion for Leave to File Third-Party Complaint
     Against Cindy Lozier is Denied

     Holzgrafe also seeks leave to bring a third-party complaint

against Cindy Lozier alleging defamation and false light/invasion of

privacy.

     Federal Rule of Civil Procedure 14(a)(1) provides a means by

which a defendant can bring a third party into the lawsuit:

     A defending party may, as third-party plaintiff, serve a
     summons and complaint on a nonparty who is or may be
     liable to it for all or part of the claim against it. But the
     third-party plaintiff must, by motion, obtain the court’s
     leave if it files the third-party complaint more than 14
     days after serving its original answer.

Fed. R. Civ. P. 14(a)(1); see also Hartford Accident & Indem. Co. v.

Sullivan, 846 F.2d 377, 381 (7th Cir. 1988). The purpose of Rule

14 is to “promote judicial efficiency by eliminating the necessity for

a defendant to bring a separate action against a third-party who

may be secondarily liable to the defendant for all or part of the

original claim.” Central States, Se. & Sw. Areas Pension Fund v.

Gopher News Co., 542 F. Supp. 2d 823, 826 (N.D. Ill. 2008).

     The third-party complaint must assert that the third-party

defendant is derivatively liable to the third-party plaintiff. That is,

to bring a third-party complaint against Cindy Lozier, Holzgrafe
                             Page 10 of 12
must allege Cindy Lozier is derivatively liable to Holzgrafe for

Plaintiff’s claims against Holzgrafe. It is not enough that the third-

party claim arises out of the same occurrence or transaction as the

original cause of action. See U.S. General, Inc. v. City of Joliet, 598

F.2d 1050, 1053 (7th Cir. 1979).

      In this case, Holzgrafe does not allege that Cindy Lozier is

derivatively liable to Holzgrafe. Instead, Holzgrafe attempts to bring

independent claims against Cindy Lozier for defamation and false

light/invasion of privacy. Rule 14 does not allow such a claim.

Dultra v. U.S. Med. Home, Inc., No. 13 C 07598, 2016 WL 1213763,

at *5 (N.D. Ill. Mar. 28, 2016) (denying leave to file third-party

complaint where the defendant did not allege that the third-party

defendants were derivatively liable to defendant for the plaintiff’s

claims). Therefore, the Court denies Holzgrafe leave to file a third-

party complaint against Cindy Lozier.3

      The Court does not read Holzgrafe’s motion for leave as

seeking to join Cindy Lozier as a party to the counterclaim against



3Holzgrafe asserts that he has brought a claim against Cindy Lozier in the
Circuit Court of Adams County, Case No. 19-L-30, and represented that he
would voluntarily dismiss such claim if allowed to bring his third-party
complaint in this Court. Reply at 5-6 (d/e 51).
                               Page 11 of 12
Plaintiff under Rule 19 or Rule 20. See Fed. R. Civ. P. 13(h) (“Rules

19 and 20 govern the addition of a person as a party to a

counterclaim or a crossclaim.”); Fed. R. Civ. P. 19 (required joinder

of parties); Rule 20 (permissive joinder of parties). If Holzgrafe

intended to do so, he shall file an appropriate motion under Rule

13(h) and address why joinder is appropriate under Rule 19 or 20.

                          III. CONCLUSION

     For the reasons stated, Defendant Brian Holzgrafe’s Motion for

Leave to File Counterclaims Against Plaintiff and to File Third-Party

Complaint Against Cindy Lozier (d/e 45) is GRANTED IN PART and

DENIED IN PART. The Court grants Holzgrafe leave to amend his

Answer to add counterclaims for defamation and false

light/invasion of privacy against Plaintiff. Holzgrafe shall file the

amended Answer on or before July 3, 2019. The Court denies

Holzgrafe leave to file a third-party complaint against Cindy Lozier.

ENTERED: June 26, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                             Page 12 of 12
